Case: 12-50879      Document: 00513114632         Page: 1    Date Filed: 07/14/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 12-50879
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 14, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

YUVIEL TAVERA-JAIMES, also known as Juviel Tavera,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:12-CR-60-1


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Yuviel Tavera-Jaimes pleaded guilty to illegal reentry after deportation
in violation of 8 U.S.C. § 1326 and was sentenced to 24 months of imprisonment
and three years of supervised release. Tavera-Jaimes argues that the district
court erred in denying his motion to dismiss the indictment without an
evidentiary hearing. He argues the merits of his motion to dismiss based on
United States v. Mendoza-Lopez, 481 U.S. 828 (1987), which allows a defendant


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-50879      Document: 00513114632      Page: 2    Date Filed: 07/14/2015


                                   No. 12-50879

to collaterally challenge the use of a deportation order in a prosecution under
§ 1326. He notes that the district court denied his motion to dismiss the
indictment as being untimely. However, the district court did not address the
merits of his arguments challenging the deportation order, and Tavera-Jaimes
makes no argument challenging the district court’s determination that his
motion was untimely.
      “Failure of an appellant to properly argue or present issues in an
appellate brief renders those issues abandoned.” United States v. Beaumont,
972 F.2d 553, 563 (5th Cir. 1992); FED. R. APP. P. 28(a)(8). When an appellant
fails to identify any error in the district court’s analysis, it is the same as if the
appellant had not appealed that issue. Brinkmann v. Dallas County Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Therefore, we do not address
this point of error because it has not been briefed properly to address the basis
of the district court’s ruling. See United States v. Rivas, 99 F.3d 170, 176 (5th
Cir. 1996).   The appeal as it relates to the conviction is DISMISSED AS
FRIVOLOUS. See 5TH CIR. R. 42.2.
      Tavera-Jaimes argues that the district court erred in overruling his
objection to the 16-point increase to his base offense level under U.S.S.G.
§ 2L1.2 based on his prior conviction for unlawful restraint. Tavera-Jaimes
has completed the 24-month sentence imposed by the district court and was
removed from the United States on February 26, 2014.               Accordingly, any
appeal from his sentence is moot. See United States v. Rosenbaum-Alanis, 483
F.3d 381, 383 (5th Cir. 2007). The appeal as it relates to his sentence is
DISMISSED AS MOOT.




                                          2